Citation Nr: 1048025	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  04-38 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an eye disorder, claimed as 
secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from January 1956 to January 1976. 

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA), Regional Office (RO).  

In December 2007, the Board remanded the claim for a VA 
examination.  In August 2009, the Board denied the claim on the 
basis of an unfavorable medical opinion.  

In a July 2010 Order, the Court Clerk granted a Joint Motion for 
Remand that vacated the August 2009 Board decision on the basis 
that the examiner did not cite to any studies or explain why he 
found a specific study persuasive or unpersuasive.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

An examination was provided in August 2008 in order to obtain a 
medical opinion on the question of a nexus between the Veteran's 
eye disorder and his service-connected diabetes mellitus.  

Pursuant to the JMR, the August 2008 VA examination was not 
adequate for rating purposes.  The examiner reviewed the claims 
file and diagnosed cataracts; however, apparently failed to 
sufficiently address whether the Veteran's eye disorder was 
caused or aggravated by his diabetes mellitus.  The examiner 
opined that "[d]iabetes mellitus is thought to have some 
association with advancing cataract but this theory has been 
unproven to this point" but did not provide any studies in 
support of his opinion.  Therefore, a remand is needed.

Further, the RO should ensure that updated VA treatment records, 
if any, are associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA treatment records from 
the VA clinic in Orlando, Florida, for the 
period from June 2010 to the present and 
associate them with the claims file.

2.  Schedule the Veteran for an examination 
to evaluate his eye disorder.  After 
reviewing the claims file, the examiner is 
asked to provide an opinion as to whether the 
Veteran's eye disorder was caused by or 
aggravated by diabetes mellitus.  All 
opinions must be accompanied by a clear and 
complete rationale which discusses all 
relevant evidence of record.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  VA should review the claims file to 
ensure that all of the foregoing requested 
development is completed, arrange for any 
additional development indicated, then 
readjudicate the claim on appeal.  

If the benefit sought remains denied, issue 
an appropriate SSOC and provide the Veteran 
and his representative the requisite period 
of time to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action is 
required of the Veteran unless he is notified

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

